Citation Nr: 0629871	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954, 
from October 1961 to August 1962, and inactive duty for 
training from June 1985 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Boston, Massachusetts regional office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

A current right hip disability was not the result of a 
disease or injury in service, including a service connected 
left knee disability.


CONCLUSION OF LAW

The veteran's current right hip disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 101(23)-
(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in May 2003, the RO notified 
the veteran of the evidence needed to substantiate his claim 
for service connection for a right hip condition.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the May 2003 
VCAA letter contained a notation that the veteran was 
responsible for supporting his claim with appropriate 
evidence and ensuring that the VA received all records that 
were not in the possession of a Federal Department or agency.  
This statement served to advise him to submit any evidence in 
his possession pertinent to the claims on appeal. 

Here, the notice was in fact provided prior to the appealed 
rating decision of January 2004, fully in accordance with 
Pelegrini II and Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, supra.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the May 2003 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran from Federal sources and from those 
sources for which he submitted a release, including service 
medical records, VA medical center (VAMC) records and private 
medical records.  

The veteran has reported right hip surgery at a private 
hospital in 1991, and private physicians have reported a 
revision of the right hip in 1997.  The veteran has not 
submitted records of this treatment, nor has he submitted 
releases so that VA could obtain these records.  VA is only 
obligated to obtain records that are adequately identified.  
38 U.S.C.A. § 5103A(b).  In the absence of a release to 
obtain the records, they are not adequately identified.

He was afforded a comprehensive VA examination in June 2003 
addressing the disorder at issue on appeal.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.    

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

The veteran's service medical records are negative for any 
evidence of a right hip condition.  Service medical records 
confirm that the veteran was seen in July 1985, during annual 
training with his reserve unit, after he reported falling in 
the shower room.  The only reported complaints or treatment 
related to the left knee.  

Service department and private treatment records, including 
records of orthopedic treatment, dated from August 1985 to 
December 1987 make not mention of a right hip disability.

The veteran underwent a VA orthopedic examination in 
September 1987, but a right hip disability was not mentioned.  
The diagnoses included right L5 radiculopathy. 

On VA examination in November 1992, the veteran reported that 
he had undergone a right hip replacement in 1991.

In a December 1987 neurological evaluation, the veteran 
indicated that his back had been hurting since the accident 
as an orthopedist told him that his back pain was due to his 
abnormal knee.  The diagnosis was right L5 radiculopathy.

In November 1992, the veteran underwent a VA examination 
where he complained of continued difficulty with his left 
knee.  He also complained of back pain and indicated that he 
underwent a total hip replacement in August 1991.  The 
diagnosis was status postoperative meniscectomies of the left 
knee with continuing complaints.

In February 1999, the veteran underwent a right knee 
arthroscopy.  The operative record indicated that he 
underwent a total hip revision of his right hip in November 
1997.

In October 2001, the veteran presented to the Boston VAMC 
with complaints of back pain.  He again indicated that he had 
undergone a right hip replacement.

A February 2002 outpatient treatment record from the Boston 
VAMC reports that the veteran had a right hip fracture in 
1989.  The veteran had surgery in 1991 with complication of 
nerve damage to his right leg which resulted in residual 
numbness and weakness.  He veteran received further surgery 
with a hip replacement in 1997.

In a July 2002 statement, the veteran contended that he had 
fractured his right hip in July 1985 when he fell in the 
shower room.  He reported two hip replacement operations as a 
result of his fractured hip, the first occurring in 1991 at 
New England Baptist Hospital.

In June 2003, the veteran underwent a VA examination to 
evaluate his right hip disability.  He reported that in 1991, 
he was seen by an orthopedic surgeon at the Jordan Hospital 
where he was examined for pain in his back and pain in his 
hip.  He underwent X-rays which revealed a fracture of his 
right hip.  The examiner noted that there was no 
documentation of this in the veteran's record.

The veteran indicated that after this operation, he continued 
to have problems which included immobilization.  As a result, 
he underwent a replacement of his right hip which resulted in 
development of a right femoral nerve palsy.  The veteran 
reported that after his second surgery, he was unable to move 
his leg.  After physiotherapy, there was some return of motor 
function to his right leg with residual numbness of the 
medial aspect of his right leg.

An examination of the veteran's hip revealed a 12-inch 
lateral horse shoe scar, which was well healed.  The range of 
motion on the veteran's right hip was within normal range.

The diagnosis was a problem of the right hip which started in 
1987 and was operated on in 1991 as well as a question of low 
back pain in the service which was investigated and finally 
diagnosed as bulging L4-L5 without compression of the spinal 
cord.  

The examiner addressed the veteran's claim that the original 
back injury suffered in 1985 was the cause of the fracture of 
his hip which was finally diagnosed in 1991.  The examiner 
noted that this was a very problematical injury in that there 
was never any x-ray report or even physical finding of a 
fracture of his hip associated with the original service-
connected injury in 1985.  

The examiner was "not inclined" to associate the fracture 
of his right hip with the original injury which occurred at 
least three years prior to the reported finding of a 
fractured hip.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as he the VA examination in 
January 2003 diagnosed a problem of the right hip.

The remaining determinations involve whether there was an in-
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.  

The service medical records document the 1985 injury when the 
veteran fell in a showser.  Arguably the in-service injury 
element is satisfied.

The service medical records doe not show that the 1985 fall 
resulted in an injury to the right hip, and fairly extensive 
medical records in the years immediately following the injury 
also fail to document any right hip disability.  

The medical records contain no information linking a current 
right hip disability to service.  They indicate that his hip 
condition was first diagnosed after service.

The only competent opinion on the question of a nexus between 
an in-service injury and a current right hip disability was 
provided by the VA examiner in 2003.  That opinion was 
against the claim.

The Board notes the veteran's assertions that his current 
right hip problems developed as a result of his injuries 
sustained in his fall in July 1985.  However, as a lay 
person, he is not competent to provide an opinion as to 
medical causation, and he would not be competent to diagnose 
a right hip fracture in service. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The only competent opinion is to the 
effect that the current right hip disability developed after 
service and was not incurred in service.  

Because there is no competent medical finding or opinion 
relating his right hip disability to service, the 
preponderance of the evidence is against the claim and it is 
denied.


ORDER


Entitlement to service connection for right hip condition is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


